        Case: 4:20-cv-00175-DAS Doc #: 24 Filed: 09/21/21 1 of 6 PageID #: 633




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


BRANDI GAIL FLEMING                                                                  PLAINTIFF


V.                                                     CIVIL ACTION NO. 4:20-CV-175-DAS

KILOLO KIJAKAZI,
ACTING COMMISSIONER OF SOCIAL SECURITY                                             DEFENDANT


                      MEMORANDUM OPINION AND JUDGMENT

       This court has before it the plaintiff’s complaint for judicial review of an unfavorable

final decision of the Commissioner of the Social Security Administration regarding her

application for Social Security Disability and/or Supplemental Security Income. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Fifth Circuit Court of Appeals. The court, having

reviewed the administrative record, the briefs and oral argument of the parties, and the applicable

law, finds the decision of the Commissioner of Social Security should be affirmed.

                                             FACTS

       The plaintiff, Brandi Gail Fleming, filed for benefits on December 6, 2018, alleging onset

of disability beginning on August 12, 2017. The Social Security Administration denied the claim

initially and on reconsideration. Following a hearing, the ALJ issued an unfavorable decision on

June 17, 2020. (Dkt. 12 p.15-25). The Appeals Council denied the request for review, and this

timely appeal followed.

       The ALJ determined Fleming had the following severe impairments: post-traumatic stress

disorder, depressive disorder, and degenerative disc disease. The ALJ found she retained the
        Case: 4:20-cv-00175-DAS Doc #: 24 Filed: 09/21/21 2 of 6 PageID #: 634




residual functional capacity (RFC) to perform a limited range of sedentary work. Pertinent to this

appeal, the ALJ found she was limited to occasional reaching, handling, and fingering with her

left hand and arm. Fleming is right-handed and did not have limitations on the use of her right

hand and arm within the exertional limits for sedentary work. The plaintiff is limited to jobs that

can be performed while using a handheld assistive device for standing and walking. Fleming

must work in a low stress work environment doing only simple routine tasks, without any

inflexible or fast-paced production requirements. She can tolerate occasional changes in the work

setting. She can frequently interact with the public and coworkers but can accept instructions and

respond appropriately to supervisors only occasionally throughout the workday. The ALJ found

based on the testimony of the vocational expert that Fleming could not perform her past relevant

work as a high school teacher which is skilled, light work, but found she could work perform

other jobs available in the national economy. The ALJ adopted the VE’s testimony that Fleming

could work as a surveillance system operator, call out operator, and as food and beverage clerk.

Each of these jobs is unskilled with a specific vocational preparation level (SVP) of two and is

performed at the sedentary level of exertion. These job titles represent ten thousand, twenty

thousand, and fifty thousand jobs respectively.

                                           ANALYSIS

       Fleming argues prejudicial error occurred in the VE’s assessment of jobs the plaintiff

could perform, arguing multiple errors in the VE’s testimony. She also argues the ALJ failed to

properly consider all the evidence of record when assessing her RFC.




                                                  2
        Case: 4:20-cv-00175-DAS Doc #: 24 Filed: 09/21/21 3 of 6 PageID #: 635




       Vocational Expert Jobs Assessment

       The plaintiff makes a multi-prong attack on the vocational expert’s opinions and

testimony. The plaintiff notes the ALJ found that she was limited to occasional reaching,

handling, and fingering with her left upper extremity. The vocational expert testified that even if

the plaintiff was so limited in the use of her left hand as to functionally be a one-armed person,

“it might reduce the numbers [of available jobs], but I am, I am not gonna say that a one-armed

person cannot work, 'cause I don't believe that.” The plaintiff argues that this conflicts with SSR

96-9p, 1996 WL 374185 (July 2, 1996), which provides:

       Most unskilled sedentary jobs require use of both hands and the fingers; i.e.,
       bilateral manual dexterity. Fine movements of small objects require use of the
       fingers, e.g., to pick up or pinch. Most unskilled sedentary jobs require good use
       of both hands and fingers for repetitive hand-finger actions. Any significant
       manipulative limitation of an individual's ability to handle and work with small
       objects with both hands will result in significant erosion of the unskilled sedentary
       occupation base.

She argues the VE’s testimony cannot be accepted because it is fundamentally at odds with the

Social Security policy stated in this SSR. Because the ALJ found Fleming’s RFC was a very

limited range of sedentary work, she argues that proper consideration of SSR 96-9p should have

led to a determination of disability.

       The Commissioner counters that SSR 96-9p also provides, “when the limitation is less

significant, especially, if the limitation is in the non-dominant hand, it may be useful to consult a

vocational resource.” Id. The court notes Fleming’s limitation was in her non-dominant arm and

the ALJ’s limitation of the use of the arm was not equivalent to being one-armed. Finally, the

ALJ did consult with a vocational resource. The plaintiff disagrees with the vocational expert’s

testimony, but the ALJ accepted that testimony which provides substantial evidence to support

this facet of the ALJ's decision.



                                                  3
           Case: 4:20-cv-00175-DAS Doc #: 24 Filed: 09/21/21 4 of 6 PageID #: 636




          The plaintiff next argues the VE selected jobs inconsistent with the DOT and not within

her RFC. She argues the Food and Beverage clerk job could not be performed because of her

manipulative limits. But the VE testified that the job would not require constant order-taking and

the manipulation functions of the job could be done with the plaintiff’s dominant hand. She also

testified the job was not inconsistent with the plaintiff’s limitation to frequent -- as opposed to

constant -- ability to interact with the public and co-workers. The plaintiff’s argument again

amounts to a disagreement with the VE’s testimony. The testimony addressed the potential

conflict and that explanation was accepted by the ALJ.

          Fleming also argues the call-out operator job as described in the DOT conflicts with the

VE’s testimony, asserting that the job includes typewriter and computer input, and is therefore

outside of the plaintiff’s RFC because her limited manipulative abilities. The DOT description

does not expressly require data input, but rather references filling out forms for computer input

and/or typewritten reports. One can speculate about the potential impact of the ever-increasing

ubiquity of computers in the workplace since the DOT was compiled on this and other jobs.

Computers also may have impacted how this job is performed and/or the numbers of these jobs

still in existence. But that issue was not raised with the VE, nor before this court. The issue

raised here is whether there is a conflict between the VE’s testimony and the DOT, and the court

finds there is no such conflict.

          In her final argument regarding the VE’s testimony, Fleming argues the jobs selected by

the VE are incompatible with her RFC because each requires a level three reasoning. The ALJ

found Fleming was limited to simple routine work. This issue was raised with the VE who

testified that the jobs were unskilled with SVPs of two.1 The plaintiff argues the VE conflated



1
    For unskilled jobs the SVP will be one or two and the jobs require a month or less to learn the job.

                                                        4
        Case: 4:20-cv-00175-DAS Doc #: 24 Filed: 09/21/21 5 of 6 PageID #: 637




the time required to learn the job with the reasoning level required to perform the job. While

there is a split of authority among the circuits about whether a level three reasoning ability

requirement is, or is not consistent with simple work, this court decided in Clevenger v.

Commissioner of Social Security, 2021 WL 681117 (N.D. Miss. Feb 22, 2021), that a level three

reasoning requirement does not necessarily conflict with a simple work limitation. The court

continues to adhere to that decision, following the reasoning in Ruffin v. Colvin, 2017 WL

536549 (S.D. Miss. Feb. 28, 2017). Consequently, the court does not find any prejudicial error in

the testimony of the vocational expert.

       Consideration of Evidence in Assessing the RFC

       In her final argument, the plaintiff challenges the ALJ’s findings as to her ability to

interact with others. The ALJ determined Fleming could interact with both the public and her

coworkers on a frequent basis but limited her interaction with supervisors to an occasional basis.

As proof of prejudice, Fleming points out that limitation to occasional interaction with the public

would eliminate one of the VE’s jobs and all three jobs are eliminated if she is limited to

occasional interaction with coworkers. She argues that an individual limited to just occasional

interaction with supervisors would necessarily have the same limitations in dealing with the

public and coworkers. She also points out that the Disability Determination Service consultant’s

opinions, which the ALJ found persuasive, limited Fleming to occasional interaction with

coworkers.

       The court agrees with the Commissioner's argument that this is a request to reweigh the

evidence. Because supervisors are authority figures, interaction with them can be more stressful,

justifying a greater interaction limitation, and thus, the court finds the RFC is supported by

substantial evidence.



                                                  5
        Case: 4:20-cv-00175-DAS Doc #: 24 Filed: 09/21/21 6 of 6 PageID #: 638




       Having found the decision of the Commissioner of Social Security is supported by

substantial evidence and finding no prejudicial error, the final decision of the Commissioner is

affirmed.

       SO ORDERED AND ADJUDGED, this the day 21st day of September, 2021.



                                             /s/ David A. Sanders
                                             U.S. MAGISTRATE JUDGE




                                                6
